Citation Nr: 1219344	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-09 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1965 to December 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  

The Board remanded the Veteran's appeal in December 2010.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for PTSD, which he contends results from his experiences in service.  Although the Board previously remanded the claim in December 2010, another remand is required.

Pursuant to the Board remand, the Veteran was scheduled for a VA examination; however, he failed to attend.  The Veteran explained that he did not receive notice of the examination.  See December 2011 statement from the Veteran's representative.  The record includes correspondence sent to the Veteran at various addresses during the course of the appeal, some of which was returned as undeliverable.  A copy of the December 2010 remand and a notice letter sent the same month were returned as undeliverable.  An October 2011 supplemental statement of the case (SSOC) was sent to a different address and was not returned.  It would appear that the address on the SSOC is the correct address for the Veteran because he returned a signed form in response to the SSOC.  Given the confusion about the Veteran's address, the AMC/RO should verify his current address and schedule him for another examination. 

The claim was previously denied, in part, because of the lack of substantiation for the Veteran's claimed stressors.  He recently submitted additional details in connection with his claimed stressors which the AMC/RO should attempt to verify.  The Veteran has reported that he was exposed to stressors while assigned to a patrol boat near the city of Qui Nhon in Vietnam in 1967 and 1968.  The additional details provided include the Veteran's report that on February 22, 1967, in Binh Dinh, a fellow serviceman named "Terry" had his lower extremities blown away, however; still maneuvered the boat back to base, and the Veteran ran to the boat and observed blood and body parts of other servicemen, and held Terry, who passed away.  He further indicated that servicemen named Eugene Moore and Dan Forte also died during the incident.  See representative's March 2011 statement and attached Veteran's statement; December 2011 statement and VA Form 21-0781 received in January 2012.         

A regulatory change applicable to this claim addresses circumstances in which the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3); 75 Fed Reg. 39843 (July 13, 2010).  If the Veteran's claimed stressors cannot be verified, his claim should be adjudicated with consideration of the amended regulation.

In an April 2012 written presentation, the Veteran's representative noted that the Veteran continued to receive psychiatric treatment at the VA Medical Center Long Beach.  Those records must be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

After attempting to verify the Veteran's address and claimed stressors, he must be afforded a VA examination.  38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's current address. 

2.  Obtain all VA treatment records from VAMC Long Beach dated since August 2005.  

3.  The AMC/RO should direct the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any information that might corroborate the Veteran's alleged stressor that reportedly occurred on February 22, 1967, in Binh Dinh, Vietnam, when "Terry," Eugene Moore and Dan Forte were killed.

4.  After completion of the foregoing, the AMC/RO should make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service.  If the AMC/RO determines that the record verifies the existence of a stressor or stressors, the AMC/RO should specify what stressor or stressors in service it has determined are established by the record.

5.  After completion of the foregoing, the Veteran should be afforded a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder, to include PTSD.  The claims file should be made available to and reviewed by the examiner prior to the examination.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  

The AMC/RO must specify for the examiner what stressors have been verified and the examiner must be instructed that those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service. 

Based on the examination and review of the record, the examiner should answer the following questions: 
 
(i)  If a psychiatric disorder other than PTSD is diagnosed, is it at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service?

(ii)  If PTSD is diagnosed, the examiner must identify the stressors supporting the diagnosis.  The examiner should then address the following:

(iii)  Is it at least as likely as not (i.e., probability of at least 50 percent) that the Veteran currently suffers PTSD based on a stressor verified by the AMC/RO?  The examiner is instructed to consider only the stressors, if any, identified as having been verified by the record.

(iv)  If the answer to (iii) is no, is it at least as likely as not (i.e., 50 percent probability) that the Veteran's current symptoms are related to a stressor involving fear of hostile military activity (specifically mortar and sniper attacks).  For the purposes of this examination, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  When the development requested has been completed, readjudicate the issue, to include consideration of the amended version of 38 C.F.R. § 3.304.  If any benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

